      Case 1-18-44538-cec             Doc 47       Filed 06/11/19    Entered 06/11/19 11:37:09




UNITED STATES BANKRUPTCY COURT                                      Return Date: July 16, 2019
EASTERN DISTRICT OF NEW YORK                                        Time: 10:00 a.m.
--------------------------------------------------------X
In re:
                                                                    Chapter 13
CECIL HAYNES                                                        Case No.: 118-44538-608


                           Debtor(s)                                NOTICE OF MOTION
--------------------------------------------------------X
SIRS / MADAMS:

                 PLEASE TAKE NOTICE, that MICHAEL J. MACCO, Chapter 13 Trustee of
the above captioned estate, will move before the Honorable Carla E. Craig, United States
Bankruptcy Judge, on the 16th day of JULY, 2019 at 10:00AM, at the United States Bankruptcy
Court located at 271 Cadman Plaza East – Courtroom 3529, Brooklyn, New York 11201, for an
Order pursuant to 11 U.S.C. §109(e), dismissing this case, by reason of the debtor(s)’
ineligibility to be debtor(s) under Chapter 13 of the Code, and for such other and further relief as
this Court deems just and proper.

                PLEASE TAKE FURTHER NOTICE, that answering papers, if any, shall be
filed with the Court and served on the undersigned no later than seven (7) days prior to the return
date of this motion.

Dated: Islandia, New York                                   Yours, etc.
       June 11, 2019
                                                            MICHAEL J. MACCO
                                                            Chapter 13 Trustee
                                                            2950 Express Drive South, Suite 109
                                                            Islandia, New York 11749
                                                            (631) 549-7900

To:     Office of the United States Trustee
        Cecil Haynes
        Hanin R. Shadood, Esq., Attorney for Debtor(s)
        U.S. Bank NA, Creditor
      Case 1-18-44538-cec             Doc 47       Filed 06/11/19    Entered 06/11/19 11:37:09




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X           tmm1634
In re:
                                                                    Chapter 13
CECIL HAYNES                                                        Case No.: 118-44538-608


                           Debtor(s)                      APPLICATION
--------------------------------------------------------X
TO THE HONORABLE CARLA E. CRAIG, UNITED STATES BANKRUPTCY JUDGE:

                MICHAEL J. MACCO, Chapter 13 Trustee of the above captioned estate,
respectfully represents, as follows:

          1. The debtor(s) filed a petition under the provisions of 11 U.S.C. Chapter 13 on
August 4, 2019, and thereafter MICHAEL J. MACCO was duly appointed and has qualified as
Trustee.

             2. Section 109(e) of the Bankruptcy Code, clearly states as follows:

                 “Only an individual with regular income that owes, on the date of
                 filing of the petition, noncontingent, liquidated, unsecured debts of
                 less than $394,725 noncontingent, liquidated, secured debts of less
                 than $1,184,200, […] may be a debtor under chapter 13 of this
                 title.”

             3. According to the claims register, the total secured claims filed is $1,311,197.41.

             4. Therefore, the debtor(s) is ineligible to be a debtor under Chapter 13.

             5. This is a material default and is prejudicial to the rights of the creditors of the
debtor(s).

              WHEREFORE, the Trustee requests for an Order pursuant to the provisions of
11 U.S.C. §§§109(e), dismissing this case, and for such other and further relief as this Court
deems just and proper.

Dated: Islandia, New York
       June 11, 2019                                        /s/ Michael J. Macco
                                                            Michael J. Macco, Chapter 13 Trustee
                                                            2950 Express Drive South, Suite 109
                                                            Islandia, New York 11749
                                                            (631) 549-7900
       Case 1-18-44538-cec                  Doc 47    Filed 06/11/19   Entered 06/11/19 11:37:09




STATE OF NEW YORK                       )
COUNTY OF SUFFOLK                       )      ss.:

                 LONI BRAGIN, being duly sworn deposes and says: deponent is not a party to
this action, is over 18 years of age and resides in Suffolk County, New York.

                    On June 11, 2019, deponent served the within:

                                       NOTICE OF MOTION AND APPLICATION

upon the following parties, at the addresses designated by said parties for that purpose, by
depositing a true copy of same, enclosed in a post-paid, properly addressed wrapper in an official
depository under the exclusive care and custody of the United States Postal Service within the
State of New York:


Cecil Haynes
846 Clarkson Avenue
Brooklyn, NY 11234

U.S. Bank NA
c/o Ras Boriskin, LLC
900 Merchants Concourse, Ste. 310
Westbury, NY 11590

U.S. Bank NA
c/o Dorf & Nelson LLP
555 Theodore Fremd Avenue
Rye, NY 10580

And upon the following parties, by the email-address designated by said parties for that purpose;

Office of the United States Trustee
USTP.Region02.BR.TFRTDR@usdoj.gov

Hanin R. Shadood, Esq.
Attorney for Debtor(s)
Hanin.S@AronowLaw.com
                                                              /s/ Loni Bragin
                                                              LONI BRAGIN
Sworn to before me this
11th day of JUNE, 2019

/s/ Janine M. Zarrilli
NOTARY PUBLIC
Janine M. Zarrilli
Notary Public, State of New York
No. 01ZA5084708
Qualified in Nassau County
Commission Expires September 8, 2021
